DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 3,630,549) in view of Harris et al. (US 9,046,212).
	Per claim 1, Grimm teaches a method for assembly an air conditioning apparatus comprising: connecting a first cabinet (11) and a second cabinet (12) of the air conditioner apparatus with a partition panel (14) that partitions an interior of the first cabinet from an interior of the second cabinet, and a linking member (15) connecting the claim 1), wherein the link member is at least partially circumscribed by the at least one of the groove portion formed on the first cabinet and the groove portion formed on the second cabinet (claim 2), moving the link member toward the partition panel, while the link member is inserted into the claim 3).
	However, Harris teaches an assembling system including inserting a link member (120) into a groove portion formed on a first panel (i.e. groove of 162 slotted into 132) (i.e. to clarify, the link member shown in figure 2 is provided with four groove portions to accommodate corresponding mounting grooves on panels to be mounted to the link member), separably fastening the link member (120), by a fastener (164), along an upper portion of a partition panel (102) so that the link member is provided between an outermost surface of the partition panel (14) and an exterior of both a first and second partition panel [to clarify, the link member of Harris has accommodations for a first and a second partition panel to the right and left of the partition panel that when populated claim 1), wherein the link member (120) is at least partially circumscribed by the groove portion formed on the first panel (when the first panel is inserted into the link member the groove portion will be circumscribed by the 132) (claim 2), moving the link member (120) toward the partition panel (102), while the link member is inserted into the groove portion formed on the first panel (i.e. when the first panel is already inserted into groove in 120 and then the link member groove is mated with the partition panel 102 the link member will be moved toward the partition panel while the link member is inserted into the groove portion of the first panel) (claim 3) for quickly and easily mounting panels together while reducing damage to the panels (col. 4, lines 32-34).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to insert a link member into a groove portion formed on a first panel, and separably fasten the link member, by a fastener, along an upper portion of a partition panel so that the link member is provided between an outermost surface of the partition panel and an exterior of both a first and second partition panel, wherein the link member comprises a center portion, a first extension portion extending toward a first panel, and a second extension portion extending toward claim 1), wherein the link member is at least partially circumscribed by the groove portion formed on the first panel (claim 2), moving the link member toward the partition panel, while the link member is inserted into the groove portion formed on the first panel, as taught by Harris in the invention of Grimm, in order to advantageously quickly and easily mount panels together while reducing damage to the panels (col. 4, lines 32-34).
	When the Harris link member provided between an outermost surface of the partition panel and the exterior of both a first and second partition panels and having the center portion and the first and second extension portions is combined with partition panel and the first and second cabinets of Grimm, the result is inserting the link member into at least one of a groove portion formed on the first cabinet and a groove portion formed on the second cabinet; and separably fastening the link member, by a fastener, along an upper portion of the partition panel so that the link member is provided between an outermost surface of the partition panel and an exterior of both the first cabinet and the second cabinet, wherein the link member comprises a center portion separably connectable to the partition panel, a first extension portion extending toward the first cabinet, and a second extension portion extending toward the second cabinet (claim 1), wherein the link member is at least partially circumscribed by the at least one of the groove portion formed on the first cabinet and the groove portion formed on the second cabinet (claim 2), moving the link member toward the partition panel, while the link member is inserted into the claim 3), as claimed.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the applicant’s argument on page 4 that Grimm does not disclose the partition panel that partitions an interior of the first cabinet from the interior of the second cabinet; the examiner respectfully disagrees.  The partition panel is located in between portions of the interior of the first and second cabinet.  Thus the partition panel “partitions” the interior of the first cabinet from the interior of the second cabinet.  There is no requirement as to how the partition panel partitions the interior of the first cabinet from the interior of the second cabinet, only that the partition panel “partitions” the interior of the first cabinet from the interior of the second cabinet.  Therefore the argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 6 that Grimm or Harris does not disclose the link member provided between an outermost surface of the partition panel and an exterior of both the first and second cabinet; the examiner respectfully disagrees.  When the link member concept of Harris is combined with the partition panel, the first cabinet, and the second cabinet, the link member would be provided such that the link member would be between an outermost surface of the partition panel and an exterior of both the first and second cabinet.  To clarify, the link member of Harris is configured such that joining members, i.e. partition panels or cabinet panels, slide into grooves of the link member.  This would mean that the link member would be between 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.